Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00230-CV

                           Kristen SULLIVAN d/b/a Celia’s Closet,
                                        Appellant

                                              v.

                   Joe Mathews POUND and the Estate of Celia H. Pound,
                                     Appellees

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 17161A
                       Honorable N. Keith Williams, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellees Joe Mathews Pound and the Estate of Celia H. Pound
recover their costs on appeal from Appellant Kristen Sullivan d/b/a Celia’s Closet.

       SIGNED August 25, 2021.


                                               _____________________________
                                               Irene Rios, Justice